ORDER
The Court having considered the joint Consent by the Attorney Grievance Commission of Maryland and Kenneth W. Koppenhoefer, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 17th day of March, 1992,
ORDERED, by the Court of Appeals of Maryland, that the Consent to be placed on inactive status from the practice of law be, and it is hereby granted. Kenneth W. Koppenhoefer is placed on inactive status until such time as *106he can demonstrate by proper evidence that he has been restored to good health and is capable of engaging in the competent practice of law, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Kenneth W. Koppenhoefer from the Register of Attorneys in this Court until further order of this Court and certify that fact to the trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.